Citation Nr: 0807917	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In support of his claim, the veteran submitted a private 
audiological report dated in August 2005.  However, the data 
was provided in graphical format and was summarized without 
individual Hertz levels specified.  The Board cannot 
interpret these findings.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the private examiner has indicated that the 
veteran has current hearing impairment which is related to 
service.  However, as noted, the examination report does not 
include non-graphical Hertz level findings.  Therefore, the 
Board finds that the veteran should be afforded a VA 
audiological examination to include Hertz level findings at 
the Hertz frequencies of 500, 1000, 2000, 3000, and, 4000, as 
well as speech recognition scores using the Maryland CNC 
Test, bilaterally.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should identify 
Hertz level findings at the Hertz frequencies 
of 500, 1000, 2000, 3000, and, 4000, as well 
as speech recognition scores using the 
Maryland CNC Test, bilaterally.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current hearing loss is related 
to service and whether it was more likely 
than not, less likely than not, or at 
least as likely as not manifest within 
the initial first post-service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached and should comment on 
the conclusions of the August 2005 
private examiner report of The Hearing 
Clinic, Inc.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


